Citation Nr: 0105356	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's father

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1970.  He died on May [redacted], 1999, and was 
survived by his wife, the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


REMAND

The appellant is the veteran's surviving wife.  She is 
seeking service connection for the cause of the veteran's 
death and for DIC benefits under 38 U.S.C.A. § 1318.  
However, the Board finds that additional development is 
needed before it can adjudicate these claims.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) provides that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R.        § 3.303(a) (2000).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).

In this case, the veteran died on May [redacted], 1999.  The 
death certificate listed the immediate cause of death as cardiac 
arrest due to or as a consequence of severe coronary heart 
disease; diabetes and chronic obstructive pulmonary disease 
(COPD) were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  However, an amended death certificate was 
submitted which identified chronic paranoid schizophrenia and 
diabetes as other significant conditions contributing to 
death but not resulting in the underlying cause of death.  
This document appears to have been signed by the same medical 
examiner who signed the first death certificate.

At the time of his death, service connection was in effect 
for schizophrenia, rated as 100 percent disabling.  At no 
time had service connection been established for a 
cardiovascular condition, a pulmonary condition or diabetes.  
The Board also notes that service medical records make no 
reference to any of these conditions, and no medical opinion 
of record indicates that they began in service.  Instead, the 
appellant's theory in support of her claim is that the 
veteran's service-connected schizophrenia significantly 
contributed to his coronary heart disease which resulted in 
cardiac arrest. 

The only evidence in support of the appellant's claim is a 
letter by a VA physician received at the RO in November 2000.  
The physician indicated that the veteran suffered from 
terminal congestive heart failure, and was unable to keep up 
with his proper treatment.  The physician then stated that it 
was "very likely that his chronic paranoid schizophrenic 
condition hastened his death."  The Board notes, however, 
that no underlying rationale was provided to support this 
opinion.  As such, the Board finds that a cardiologist should 
review the claims file and comment on the likelihood that the 
veteran's service-connected schizophrenia contributed to his 
death. 

In addition, the record suggests that outstanding medical 
records may exist which have not been associated with the 
claims file.  In particular, the appellant testified at a 
videoconference hearing in November 2000 that the veteran 
received treatment for his heart condition at a VA medical 
facility in St. Louis several months before he died.  She 
stated that a physician had recommended that the veteran 
undergo heart surgery, which he refused.  It does not appear 
that these records have been obtained and associated with the 
claims file.  The VA is deemed to have constructive knowledge 
of these records and, in this case, has actual knowledge of 
their existence.  The Board regrets the delay associated with 
obtaining these records, but they must be associated with the 
claims file for consideration with this appeal.  See Veterans 
Claims Assistance Act of 2000; see also, Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. 

As a final note, the Board points out that the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is inextricably intertwined with the cause of death 
claim.  Therefore, the Board will defer adjudication of that 
claim until the case is returned to the Board following this 
remand. 




Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment.  In 
particular, the RO should request all 
such records from the VA Medical Center 
in St. Louis.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The RO should arrange for the claims 
file to be reviewed by a VA cardiologist.  
The cardiologist is requested to review 
the veteran's claims file, including a 
copy of this REMAND, and state whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
service-connected schizophrenia either 
caused or contributed to his death.  The 
cardiologist's report should include a 
complete rationale for all opinions 
expressed and should be made part of the 
claims file.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, as well as 
her claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318.  If either benefit remains 
denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




